DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 8/31/2022.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the highlighted area as described in claims 2,9,16. The specification paragraph [51] explains that figure 7 shows available and unavailable areas to park are shown in different colors, based on the drawing of Figure 7. Figure 7 states that item 710 is the path but does not state which are/is currently highlighted. It is not clear if the entire area is to be represented as available and/or what section is unavailable to select. Showing shading to show the available vs unavailable areas would clarify the invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6,8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid (U.S. Pub No. 20200130676) in view of Tolkin (U.S. Pub No. 20170169535)

Regarding Claim 1
	Smid Teaches

A method comprising:
displaying, on a display screen of a user device, a graphical rendering of an area that includes a first parking spot in which an autonomous vehicle is parked; (“The driver or user may also request information from the vehicle at any time via the application on the mobile device (e.g., location, temperature, etc.). … In some examples, the application may display a map and update the vehicle's current location in real-time on the map.” [33]; “Upon detecting an empty parking spot 96, the system 12 may park the vehicle 10 in the detected spot (FIG. 9D). The vehicle may send user a notification of successful parking and/or the vehicle location.” [40] The system discloses an automated parking/ valet app, when information can be given at any time, it will show a rendering of the vehicle on a map, which will include the first parking spot

designating, by a user of the user device, a second parking spot on the graphical rendering [by positioning an icon] upon the second parking spot; (“the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates User selects/ designates a desired second parking spot/ pickup spot by

detecting a travel command executed upon the graphical rendering by the user; and (“in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device...The system may notify the driver or user that the pickup command was received. … Once arriving at the designated pickup area, the vehicle may notify the driver or user that the vehicle is safe to enter (e.g., by flashing lights, honking a horn, and/or sending a notification to the application).” [35] System detects the travel command 

transmitting, by the user device, to the autonomous vehicle, a start command directing the autonomous vehicle to travel from the first parking spot to the second parking spot. (“After successfully parking, the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates out of the parking space and to a designated pickup area." [35] System is acting on the transmitted message the user device must have transmitted a message which the system has received and has taken action of moving to the second parking space because of the transmitted command


Smid does not explicitly teach that the second parking spot is selected by positioning an icon, however Tolkin does explicitly teach:

designating, by a user of the user device, a [second] parking spot on the graphical rendering by positioning an icon upon the [second] parking spot; (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.)” [54]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smid to include the teachings of as taught by Tolkin to give user a simple visual interface as to where the vehicle will be moved to increase convince of the automated valet system. “This manual determination of pickup location can often yield pickup locations that are not optimized for actual road conditions, or may delay pick up time or total trip time due to poorly-chosen pickup locations by users. Users may also need to contact the provider to adjust a pick up location, for example to cross the street, or because the initially-proposed pickup location is not suitable for the pickup. In addition, the manual selection of a pickup location can add an additional step in the user's request for trip services.” [2] Smid teaches an automated valet system 

Regarding claim 2
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 1
Tolkin further teaches:

wherein positioning the icon upon the second parking spot comprises one of the user moving the icon to the second parking spot on the graphical rendering or moving the graphical rendering to align the icon with the second parking spot, the method further comprising: (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54]

providing in the graphical rendering, a highlighted portion that is valid for positioning the icon to indicate a pickup spot, the highlighted portion comprising a travel route for the autonomous vehicle to travel to the second parking spot. (“Using the client location or the specified location, a circular distance System specifies/ highlights a region for available pickup locations. The route in shown within the highlighted portion. When the system is combined with Smid, the vehicle would cover a significantly reduced area of a parking lot instead of a whole city as shown in figure 6c of Tolkin. The route would then be held fully within the highlighted area of available locations.

Regarding claim 3
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 2

	Smid further teaches:

wherein the second parking spot is a pickup spot for the user to enter the autonomous vehicle, (“the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates out of the parking space and to a designated pickup area. The designated pickup area may be a predetermined geographical location (e.g., set by the user prior to leaving the vehicle). The designated pickup area may also be the same location as the drop-off location. The driver or user may also designate the pickup area from the application when commanding the pickup maneuver.” [35]; “the user may indicate upon a map a desired pickup location,” [41]


Tolkin further teaches:

and wherein positioning the icon upon the second parking spot by the user comprises the user positioning the icon upon a non-highlighted portion of the graphical rendering, the method further comprising: (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location. In addition, an indication of the nearby locations 620A-320E may also be displayed. As described above, the eligible pickup locations may be provided to the client device and displayed to the client prior to the user making a request, entering a destination, and/or receiving information about the provider.” [54] System shows the available areas for pickup in a highlighted region, anything outside of that region is unavailable

providing, by the user device, an indication to the user that positioning the icon in the non-highlighted portion of the graphical rendering is an invalid operation. (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location. In addition, an indication of the nearby locations 620A-320E may also be displayed. As described above, the eligible pickup locations may be provided to the client device and displayed to the client prior to the user System shows the available areas for pickup in a highlighted region, the system does not allow the user to pick a location outside of the set area as it is an invalid option

Regarding claim 5
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 2

	Smid further teaches:

wherein the autonomous vehicle starts traveling along a travel route from the first parking spot to the pickup spot, the method further comprising: (“after the vehicle 10 begins navigating the parking lot 92,” [42])

detecting, by the user device, a stop command; and (“The user may transmit a pause message or signal to the system 12 from the user's mobile device (e.g., via the app). Upon receiving the pause message, vehicle 10 may stop at its current location and pause the autonomous valet parking.”) [42] System must have detected a stop command from the user device to have stopped the vehicle

transmitting, by the user device to the autonomous vehicle, the stop command directing the autonomous vehicle to stop moving along the travel route. (“In some implementations, after the vehicle 10 begins navigating the parking lot 92, the user may decide to pause the system 12 to, for example, retrieve a forgotten item System is traveling on its route, detects a stop/ pause command detected and transmitted from users device, stops the vehicle

Regarding claim 6
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 2

	Smid further teaches

wherein the autonomous vehicle starts traveling along a travel route from the first parking spot to the pickup spot, the method further comprising: (“FIG. 8, an exemplary flow chart of a pickup maneuver is provided. For example, after the user requests pickup (e.g., via the application on the user's mobile device or via a key fob of the vehicle), the vehicle exits the parking space and maneuvers through parking lot to the pickup location.” [36]

detecting, by the autonomous vehicle, an obstacle on the travel route; and (“Ultrasonic sensors provide the system the ability to measure the distances to obstacles and monitor the space near the vehicle while parking and maneuvering.” [26] System is always searching for obstacles and will detect one on its way to pick up spot

stopping the autonomous vehicle on the travel route or traveling on an alternative route in response to detecting the obstacle. (“In some implementations, the system generates the route using an A-star (A*) search technique to determine the most optimal route from a starting point to a destination point on the navigation map. When the system determines that a point along the route is blocked (e.g., blocked by a stopped car), the system may dynamically find an alternative route to the destination.” [32]; “The ultrasonic sensors may provide essentially a 360 degrees of sensing around the vehicle or instead be concentrated near the front and rear of the vehicle. Ultrasonic sensors provide the system the ability to measure the distances to obstacles and monitor the space near the vehicle while parking and maneuvering.” [26] System will create and follow an alternative route from the original when an obstacle is found during the route


Regarding claim 8

	Smid teaches

A method comprising:
displaying, on a display screen of a user device, a graphical rendering of an area in which an autonomous vehicle is parked in a first parking spot, the graphical rendering comprising:  (“The driver or user may also request information from the vehicle at any time via the application on the mobile device (e.g., location, temperature, etc.). … In some examples, the application may display a map and update the vehicle's current location The system discloses an automated parking/ valet app, when information can be given at any time, it will show a rendering of the vehicle on a map, which will include the first parking spot

detecting, by the user device, a placement of the [icon upon the] second parking spot in the highlighted portion of the graphical rendering; (“the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates out of the parking space and to a designated pickup area. The designated pickup area may be a predetermined geographical location (e.g., set by the user prior to leaving the vehicle). The designated pickup area may also be the same location as the drop-off location. The driver or user may also designate the pickup area from the application when commanding the pickup maneuver.” [35]; “the user may indicate upon a map a desired pickup location,” [41] System highlights on a list possible second parking/ pickup spots which is selected by the user. The system must detect the placement/ selection of the second parking spot as it changes the designated area based on the selection

detecting, by the user device, a travel command executed by the user upon the graphical rendering; and (“in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device...The system may notify the driver or user that the pickup command was received. … Once arriving at the designated pickup area, the vehicle System detects the travel command which is shown by it taking a response to the input

transmitting, by the user device, to the autonomous vehicle, a start command directing the autonomous vehicle to travel from the first parking spot to the second parking spot. (“the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates out of the parking space and to a designated pickup area. The designated pickup area may be a predetermined geographical location (e.g., set by the user prior to leaving the vehicle). The designated pickup area may also be the same location as the drop-off location. The driver or user may also designate the pickup area from the application when commanding the pickup maneuver.” [35]User device must have transmitted directions as the vehicle system wirelessly is taking action based on the user input

Tolkin teaches

an icon; and (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54] Where the pin is an icon

a highlighted portion that is valid for placement of the icon by a user of the user device to indicate a second parking spot; (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location.” [54] System specifies/ highlights a region for available pickup locations

placement of the icon upon the second parking spot in the highlighted portion of the graphical rendering; (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54]


Regarding claim 9
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 8

	Tolkin further teaches

wherein the second parking spot is a pickup spot for the user to enter the autonomous vehicle, and wherein the highlighted portion comprises a travel route for the autonomous vehicle to travel to the pickup spot from the first parking spot in which the autonomous vehicle is parked. (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location.” [54]; Fig 6c, 640; System specifies/ highlights a region for available pickup locations. The route in shown within the highlighted portion. Would be simple substitution of large scale travel to parking lot vehicle travel as when the travel area is substantially small, such as moving around a parking lot, the route would be fully encompassed within the highlighted area. As stated in rejection of 2 above, when the system is combined with Smid, the vehicle would cover a significantly reduced area of a parking lot instead of a whole city as shown in figure 6c of Tolkin. The route would then be held fully within the highlighted area of available locations.


Regarding claim 10
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 9

	Tolkin further teaches

displaying, on the display screen of the user device, a real-time representation of a progress of the autonomous vehicle as the autonomous vehicle moves from the first parking spot to the pickup spot. (“The system may provide an estimated time of arrival (ETA) that may be displayed on the application (see FIG. 7).” [35] Showing updated ETA is a real time representation of progress as it will show the vehicle is closer to the user by reducing the estimated time to arrival as it moves from the parking space to the pickup spot

Regarding claim 11:

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 9.
Claim 11 recites a Method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.


Regarding claim 12:

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 11.

Smid further teaches

	detecting, by the user device, a resume command; and (“The user may transmit a resume message to the vehicle (e.g., from the app) when the user is ready for the autonomous parking to continue (for example, after retrieving the forgotten item) and The system must detect the resume command from the user device to have the vehicle begin moving again

transmitting to the autonomous vehicle, the resume command directing the autonomous vehicle to resume travel along the travel route. (“In some implementations, after the vehicle 10 begins navigating the parking lot 92, the user may decide to pause the system 12 to, for example, retrieve a forgotten item from the vehicle. The user may transmit a pause message or signal to the system 12 from the user's mobile device (e.g., via the app). Upon receiving the pause message, vehicle 10 may stop at its current location and pause the autonomous valet parking. The system may indicate to the user that the vehicle is now safe to enter (e.g., blinking lights, honking horn, etc.). The user may transmit a resume message to the vehicle (e.g., from the app) when the user is ready for the autonomous parking to continue (for example, after retrieving the forgotten item) and vehicle may continue the autonomous valet parking.” [42] The user device must be transmitting a resume command to the vehicle which has caused it to resume movement

Regarding claim 13:

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 9.
Claim 13 recites a Method having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.


Regarding claim 15

	Smid teaches

A user device comprising:
a display screen; (Fig 7 showing a phone app on a display screen)

a memory that stores computer-executable instructions; and (“The ECU, responsive to parking the vehicle in the determined available parking space, transmits a parking confirmation signal to the mobile device of the operator and the parking confirmation signal includes information pertaining to the location of the parked vehicle.” [4] The mobile device must have a memory to store the instructions regarding communicating with the vehicle, and a processor to execute those instructions. Memory and processors are required to operate a modern smartphone, which is shown to be the mobile device in figure 7

Tolkin also teaches 
a user device with memory which stores computer-executable instructions (“The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130. For example, the client device 100 may execute an application that provides a user interface to enable the client to request a trip. In other examples, the client device 100 may be a fixed Phones and mobile devices have memory which hold instructions

Smid further teaches

a processor configured to access the memory and execute the computer-executable instructions to at least: (“The ECU, responsive to parking the vehicle in the determined available parking space, transmits a parking confirmation signal to the mobile device of the operator and the parking confirmation signal includes information pertaining to the location of the parked vehicle.” [4] The mobile device must have a memory to store the instructions regarding communicating with the vehicle, and a processor to execute those instructions. Memory and processors are required to operate a modern smartphone, which is shown to be the mobile device in figure 7

display, on the display screen, a graphical rendering of an area in which an autonomous vehicle is parked in a parking spot, the graphical rendering comprising: (“The driver or user may also request information from the vehicle at any time via the application on the mobile device (e.g., location, temperature, etc.). … In some examples, the application may display a map and update the vehicle's current location in real-time on the map.” [33]; “Upon detecting an empty parking spot 96, the system 12 may park the vehicle 10 in the detected spot (FIG. 9D). The vehicle may send user a notification of successful parking and/or the vehicle location.” [40] The system discloses an automated parking/ valet app, when information can be given at any time, it will show a rendering of the vehicle on a map, which will include the first parking spot

transmit to the autonomous vehicle, a start command directing the autonomous vehicle to travel from the parking spot to the pickup spot. (“the system may receive, in response to actuation of a remote user input, a pickup command. For example, as illustrated in FIG. 7, the driver or user may actuate a user input on the application on the mobile device. In response to receiving this command, the system autonomously navigates out of the parking space and to a designated pickup area. The designated pickup area may be a predetermined geographical location (e.g., set by the user prior to leaving the vehicle). The designated pickup area may also be the same location as the drop-off location. The driver or user may also designate the pickup area from the application when commanding the pickup maneuver.” [35] User device must have transmitted a command which the vehicle detects the travel command and travels user/ second parking spot in response

Tolkin further teaches

an icon; and (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54] Where the pin is an icon

a highlighted portion that is valid for placement of the icon to indicate a pickup spot; (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location.” [54] System specifies/ highlights a region for available pickup locations

detect a placement of the icon upon the pickup spot in the highlighted portion of the graphical rendering; and (“However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54] System is detecting the movement of the icon within the rendering as it is updating information


Regarding claim 16:

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 15.

	Tolkin further teaches

wherein the highlighted portion comprises a travel route for the autonomous vehicle to travel to the pickup spot from the parking spot in which the autonomous vehicle is parked.  (“Using the client location or the specified location, a System specifies/ highlights a region for available pickup locations. The route in shown within the highlighted portion. When the system is combined with Smid, the vehicle would cover a significantly reduced area of a parking lot instead of a whole city as shown in figure 6c of Tolkin. The route would then be held fully within the highlighted area of available locations.

Regarding claim 17:

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 15.

Tolkin further teaches

wherein the processor is configured to access the memory and execute additional computer-executable instructions to: (“The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130. For example, the client device 100 may execute an application that provides a user interface to enable Phones and mobile devices have memory which hold instructions

Smid further teaches

detect a stop command that is entered into the user device by a user of the user device; and
transmit to the autonomous vehicle, the stop command directing the autonomous vehicle to stop moving along the travel route. (“In some implementations, the system generates the route using an A-star (A*) search technique to determine the most optimal route from a starting point to a destination point on the navigation map. When the system determines that a point along the route is blocked (e.g., blocked by a stopped car), the system may dynamically find an alternative route to the destination.” [32]; “The ultrasonic sensors may provide essentially a 360 degrees of sensing around the vehicle or instead be concentrated near the front and rear of the vehicle. Ultrasonic sensors provide the system the ability to measure the distances to obstacles and monitor the space near the vehicle while parking and maneuvering.” [26] In which the user device must have transmitted a stop command and the vehicle has detected said stop command resulting the vehicle ceasing movement 

Regarding claim 18:

Smid and Tolkin disclosed the limitations of claim 17.

	Tolkin further teaches

wherein the processor is configured to access the memory and execute additional computer-executable instructions to: (“The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130. For example, the client device 100 may execute an application that provides a user interface to enable the client to request a trip. In other examples, the client device 100 may be a fixed station for coordinating travel for clients.” [14] Phones and mobile devices have memory which hold instructions

The remainder of Claim 13 recites a user device having substantially the same limitations as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 19

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 15.

Tolkin further teaches

wherein the processor is configured to access the memory and execute additional computer-executable instructions to: (“The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130. For example, the client device 100 may execute an application that provides a user interface to enable the client to request a trip. In other examples, the client device 100 may be a fixed station for coordinating travel for clients.” [14] Phones and mobile devices have memory which hold instructions

The remainder of Claim 19 recites a user device having substantially the same limitations as claim 10 above, therefore it is rejected for the same reason as claim 10.


Regarding claim 20

As shown in the rejection above, Smid and Tolkin disclosed the limitations of claim 19.

	Tolkin further teaches

wherein the processor is configured to access the memory and execute additional computer-executable instructions to: (“The client device 100 and provider device 110 are electronic (e.g., computing) devices that can communicate with the travel coordination system 130. These devices may be portable or handheld devices that communicate with the travel coordination system 130 via a network 120. Typical devices include smart phones, portable data devices (PDAs), laptops, and other such devices. Each client device 100 and provider device 110 can store and run a respective client application that can communicate with the travel coordination system 130. For example, the client device 100 may execute an application that provides a user interface to enable the client to request a trip. In other examples, the client device 100 may be a fixed station for coordinating travel for clients.” [14] Phones and mobile devices have memory which hold instructions

The remainder of Claim 20 recites a user device having substantially the same limitations as claim 7 above, therefore it is rejected for the same reason as claim 7.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid and Tolkin, in further view of Rideshare Silver

Regarding Claim 4
	As shown in the rejection above, Smid and Tolkin disclose the limitations of claim 3
	
Tolkin further teaches

automatically determining, by the user device, a first location that is inside the highlighted portion of the graphical rendering; (Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user.” [54]

automatically moving the icon from the first location that is inside the non- highlighted portion of the graphical rendering to a second location that is inside the highlighted portion of the graphical rendering; and (“Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. In one embodiment, the circular distance 610 does not extend beyond the furthest eligible pickup location. In addition, an indication of the nearby locations 620A-320E may also be displayed. As described above, the eligible pickup locations may be provided to the client device and displayed to the client prior to the user making a request,… the confirmation screen shown in FIG. 6C can also continue to illustrate the circular distance 640 and eligible pickup locations within the circular distance, indicating to the user visually the possible distance to a potential suggested pickup location,” [54-55] The system will select a nearby pickup spot when the current position of the user is not a possible pickup spot. The system has moved from an unavailable/ non-highlighted area and selected an available/ highlighted area for the icon automatically and had thus alerted the user of the distance they will need to travel to the available pickup location. The System will not allow user to place pickup location in a non-valid area. 

designating the second location as the pickup spot. (Using the client location or the specified location, a circular distance 610 around the location is displayed around the location to display the range of predetermined eligible pickup locations near the user. … the confirmation screen shown in FIG. 6C can also continue to illustrate the circular distance 640 and eligible pickup locations within the circular distance, indicating to the user visually the possible distance to a potential suggested pickup location,” [54-55] in which the pickup location is the second location


Tolkin teaches automatically moving the icon from the first location that is inside the non-highlighted portion of the graphical rendering to a second location that is inside the highlighted portion of the graphical rendering, however to strengthen the rejection/ better illustrate how the above mapping reads on the instant claims and would have been obvious to one in the art, Rideshare Silver also explicitly teaches:

automatically moving the icon from the first location that is inside the non-highlighted portion of the graphical rendering to a second location that is inside the highlighted portion of the graphical rendering; (At 1:37 the user inputs a location as their desired pickup point. It is shown that the desired pickup location is a building. The system has automatically moved/ created the pickup point to be in front of this building on a public available road. The system has automatically moved the icon from a non-available/ highlighted 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smid and Tolkin to include the teachings of as taught by Rideshare silver to prevent users from selecting unavailable/ unreachable destinations which the vehicle could not arrive to. It is well known in the art that vehicles are not able to/ legally cannot drive in certain areas, such as within buildings or on pedestrian only walkways. Modern day map systems are aware of these limitations are when used for selecting a vehicle pickup location, such as the Lyft app shown by Rideshare silver, it is a common feature to have the mapping system pick the nearest possible location for pickup of the user to decrease required distance travelled by the user while also having the vehicle follow traffic laws. Additionally, having an unavailable option picked which would later lead to a required location change later, which decreases system efficiency and user satisfaction.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smid and Tolkin, in further view of Yu (U.S. Pat No. 10890457)


	Regarding claim 7
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 2
Smid further teaches:

wherein the autonomous vehicle starts traveling along a travel route from the first parking spot to the pickup spot, the method further comprising: Smid (“FIG. 8, an exemplary flow chart of a pickup maneuver is provided. For example, after the user requests pickup (e.g., via the application on the user's mobile device or via a key fob of the vehicle), the vehicle exits the parking space and maneuvers through parking lot to the pickup location.” [36]
Tolkin further teaches 

detecting, by the user device, a positioning of the icon upon a [n alternative] pickup spot that is chosen by the user; and (“FIG. 6A, the client location is, by default, at the location of the pin (e.g., the graphic indicator pointing to a location on the map user interface). However, the user may input an address or point of interest in the pickup indicator 600 and/or interact with the user interface to move the pin to another user-specified location, which can also cause the information in the pickup indicator 600 to be modified accordingly.” [54]

Yu teaches

detecting, by the user device, [a positioning of the icon upon] an alternative pickup spot that is chosen by the user; and (“a network computer system can detect an action (or series of actions) of the service provider to enable pickup of the service requester at an alternative location that is near but not the same as the pickup location. In some examples, the action can be explicit, such as service provider entering input on a user-Shown through previous teaching/ combination with Tolkin that location is selected by placing icon on a spot for pickup location

transmitting to the autonomous vehicle, a reroute command directing the autonomous vehicle to travel to the alternative pickup spot. (“If the user's intent to select the alternative pickup location is detected after the service request is matched (e.g., after a service provider is selected to fulfil the service request, and the service provider is on-route to the initial pickup location to pick up the service requester), the network computer system determines whether the new or alternative pickup location satisfies a predetermined permissibility criterion. If the predetermined permissibility criterion is satisfied, some examples provide that the network computer system automatically implements changes to facilitate completion of the service request using the new pickup location.” Col 2 63-70


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smid and Tolkin to include the teachings of as taught by Yu to improve rider satisfaction by creating some flexibility in pickup locations in the case where the original location is no longer viable or inefficient “Thus, the service requester may be provided some flexibility to change the service location when, for example, the initial service location was made in error or when circumstances make the initial service location inconvenient.” Col 8, 20-25


Regarding claim 14
The combinations of Smid and Tolkin, as shown in the rejection above, disclosed the limitations of claim 13
Yu teaches:

wherein the alternative travel route is defined upon the graphical rendering, by the user. (“a network computer system can detect an action (or series of actions) of the service provider to enable pickup of the service requester at an alternative location that is near but not the same as the pickup location. In some examples, the action can be explicit, such as service provider entering input on a user-interface that is generated for the on-demand service on the mobile device of the service provider (e.g., the user-interface input may be the specification of a request to change the service location, or the explicit specification of the alternative location itself).” Col 3, 44-50 Shown through previous teaching/ combination with Tolkin that location is selected by placing icon on a spot for pickup location

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668